 

SECOND AMENDMENT TO
AGREEMENT OF SALE

 

THIS SECOND AMENDMENT TO AGREEMENT OF SALE (the “Amendment”) is entered into as
of the 23rd day of August, 2013, between THREE WM REAL ESTATE, LLC, THREE WM
OPERATING, LLC, FOUR WM REAL ESTATE, LLC, FOUR WM OPERATING, LLC, each a
Delaware limited liability company (individually and collectively, the “Seller”)
and WOODBURY MEWS III, LLC, WOODBURY MEWS IV, LLC, WOODBURY MEWS LAND PARCELS,
LLC (each a Delaware limited liability company (individually and collectively,
the “Purchaser”).

 

RECITALS:

 

A.           Seller and Purchaser are parties to that certain Agreement of Sale
dated June 26, 2013, as amended by that certain First Amendment to Agreement of
Sale dated August 9, 2013 (collectively, the “Agreement”), pursuant to which
Seller agreed to sell, and Purchaser agreed to purchase, certain real property
located at 122 and 124 Green Avenue, Woodbury, New Jersey, as more particularly
described in the Agreement.

 

B.           Seller and Purchaser desire to amend the Agreement, upon the terms
and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENTS:

 

1.      Recitals, Definitions. The foregoing recitals are true and correct and
are incorporated herein by reference. Capitalized but undefined terms used in
this Amendment shall have the meanings given to them in the Agreement.

 

2.      The Definition of “Due Diligence Deadline” is hereby amended to read as
follows (additions are shown as double-underlined and deletions are shown as
struck through):

 

“Due Diligence Deadline” means 5 P.M. Eastern Standard Time on August 23rd28th,
2013.

 

3.      Purchase Price (a) Section 2(a) of the Agreement is hereby amended to
read as follows (additions are shown as double-underlined and deletions are
shown as struck through):

 

The purchase price (the “Purchase Price”) for the Property shall be THIRTY NINE
MILLION and 00/100 DOLLARS ($39,000,000.00), subject to prorations and the
adjustments expressly set forth in this Agreement; provided, however, that if
the City adopts a reallocation of the payments under the PILOT Agreement, then
the Purchase Price shall be reduced by the PILOT Price Adjustment (as
hereinafter defined). The “PILOT Price Adjustment” shall be calculated as
follows: (i) the net increase in the annual payments under the PILOT Agreement
adopted by the City with respect to Lots 2, 3, 4 and 5 for 2013 shall be divided
by 0.077; and (ii) the sum of $30,000 shall be subtracted from the quotient
calculated pursuant to clause (i) of this sentence; ; provided, however, that in
no event shall the PILOT Price Adjustment be greater than $1,048,000.00. Prior
to the expiration of the Due Diligence Period, Seller and Purchaser shall agree
on a reasonable allocation of the Purchase Price payable for each individual
property described on Exhibit A-2 (each, an “Individual Property”) which shall
be allocated in the form set forth on Exhibit B (each such allocated portion, an
“Allocated Purchase Price”). In addition, Seller and Purchaser shall agree on a
reasonable further allocation of the Purchase Price as between (a) the Land and
the Improvements, (b) the Personalty, and (c) the Intangibles prior to the
expiration of the Due Diligence Period.

 

1

 

 

4.      Management Agreements. Seller, Addit and Purchaser have agreed to the
form of Management Agreements attached to this Amendment as Exhibit G, and
Seller and Purchaser have waived any right to terminate the Agreement pursuant
to Section 4(g) thereof.

 

5.      Conditions to Closing.

 

(a)     Section 5(b)(vi) is hereby amended to read as follows (additions are
shown as double-underlined and deletions are shown as struck through):

 

Seller shall have obtained (i) the consent to the assignment of the PILOT
Agreement from the City to Purchaser with respect to (i) the Three Land and Four
Land, and (ii) only in the event WMA has taken fee ownership of the Adjacent
Land, the Adjacent Land, and (ii) an amendment to the PILOT Agreement (or
amended and restated PILOT Agreement), including a reallocation of the payments
with respect to the Land and the Adjacent Land, each in the form submitted by
Seller and Purchaser to the City, without changes that materially and adversely
affect the legality, scope or economics thereof, (iii) an ordinance from the
City approving the consent and the amendment, and (iv) the twenty (20) day
appeal period to the amended PILOT Agreement (the “PILOT Appeal Period”) shall
have expired without an appeal by a third party having been filed (or, if any
appeal is filed, with such appeal having been conclusively adjudicated in favor
of the PILOT Amendment or settled in a manner acceptable to Purchaser, in its
reasonable discretion.

 

(b)    Section 5(b)(ix) is hereby amended to read as follows (additions are
shown as double-underlined and deletions are shown as struck through):

 

Seller shall have caused Capital Funding Group, Inc. Capital Health Group, LLC
(the “Guarantor”) to execute and deliver the guaranty in the form attached as
Exhibit D to this Agreement (the “Guaranty”) and the Income Support Agreement in
the form annexed as Exhibit P to this Agreement (the “Income Support
Agreement”).

 

(c)    Section 5(b)(xii) shall be created to read as follows:

 

No party shall have filed a motion to vacate the judgments in the Tax
Foreclosure Actions or exercised a statutory right of redemption on the Adjacent
Land on or before September 25, 2013, or if any such motion is filed or exercise
occurs, the matter is conclusively resolved in a manner that insures, in
Purchaser’s reasonable discretion, that the Three Land and Four Land continue to
receive the benefit of the easements contain in Deed Book 4843, Page 193.

 

2

 

 

6.      Section 5(c) shall be created to read as follows:

 

If the conditions to Closing set forth in this Section 5 have not been fulfilled
or waived (as provided for above) as of December 31, 2013, Purchaser or Seller,
in their sole discretion, may elect to terminate this Agreement, in which case
the Deposit shall be returned to Purchaser and neither party shall have any
further obligations to the other party hereunder, except as otherwise provided
herein.

 

7.      Section 9(a) is hereby amended to read as follows (additions are shown
as double-underlined and deletions are shown as struck through):

 

Closing Date. The closing of the sale of the Property (“Closing”) shall take
place at 1:00 p.m. (New York time) at the office of Escrow Agent or at another
place mutually agreed upon by the parties, or by mail, on the later of (i) the
first Business Day occurring thirty (30) days after the Due Diligence Deadline
September 25th, 2013, or (ii) the first Business Day occurring fifteen (15) days
after all conditions to Closing in Section 5 have been satisfied or waived in
accordance with Section 5) (“Closing Date”), or such earlier date as to which
the parties have mutually agreed; provided, however, in no event shall the
Closing Date occur after October December 31, 2013. For the purpose of
allocating revenue and expense, the parties agree that 12:01 a.m. (New York
time) on the day of Closing shall be the cut-off time. The parties shall not
attend the Closing in person and shall close the transaction contemplated by
this Agreement through escrow with Escrow Agent pursuant to written closing
escrow instructions, which instructions shall be reasonably satisfactory to
Seller and Purchaser, and shall be consistent with the terms hereof.

 

8.     Exhibits. Seller and Purchaser acknowledge that they have agreed upon the
form of Interim Licensure Arrangements attached to this Amendment as Exhibit K
and the form of Income Support Agreement attached to this Amendment as Exhibit
P, and the foregoing exhibits are hereby incorporated into the Agreement.

 

9.     Future Approvals. Seller hereby agrees to reasonably cooperate with
Purchaser in connection with the pursuit by Purchaser after the Closing of
approvals or agreements from the City of Woodbury with respect to the
development of the Adjacent Land and capital improvements to the Three Land and
Four Land, including without limitation, a new financial agreement with the City
of Woodbury with respect to the Adjacent Land and the Three Land and Four Land;
provided, however, Seller shall not be obligated to take any action which would
increase Seller’s obligations or liabilities or result in a out-of-pocket cost
to Seller. Purchaser shall indemnify, defend and hold Seller harmless from and
against all costs, claims, damages or liabilities incurred by Seller in
connection with or by reason of Seller’s cooperation pursuant to this Section 9
or any approvals or agreements from the City obtained by Purchaser pursuant to
this Section 9. The provisions of this Section 9 shall survive the Closing.

 

10.   Effect of Amendment. To the extent any provisions contained herein
conflict with the Agreement or any other agreements between Seller and Buyer,
oral or otherwise, the provisions contained herein shall supersede such
conflicting provisions contained in the Agreement or other agreements. Except as
specifically modified by this Amendment, the Agreement remains in full force and
effect and is in all events ratified, confirmed and approved.

 

11.  Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original, but all of which, together, shall
constitute one and the same instrument. Delivery of signatures by e-mail or
facsimile shall be valid and binding.

 

(signature page to follow)

 

3

 

 

IN WITNESS WHEREOF, the Purchaser has executed this Amendment on the date first
above written.

 

  PURCHASER:       Woodbury Mews III, LLC       By: /s/ John Mark Ramsey   Name:
John Mark Ramsey   Its:  Authorized Signatory       Woodbury Mews IV, LLC      
By: /s/ John Mark Ramsey   Name: John Mark Ramsey   Its:  Authorized Signatory  
    Woodbury Mews Land Parcels, LLC       By: /s/ John Mark Ramsey   Name: John
Mark Ramsey   Its:  Authorized Signatory

 

4

 

 

IN WITNESS WHEREOF, the Seller has executed this Amendment on the date first
above written.

 

    SELLER:                

THREE WM REAL ESTATE, LLC,

a Delaware limited liability company

                By: WMRE THREE, LLC, a Delaware limited liability company, its
sole member and manager                   By: CHG WMRE, LLC, a Delaware limited
        liability company, its manager                     By: /s/ Ken
Assiran                                    Name:Ken Assiran        
Title: President                 THREE WM OPERATING, LLC,     a Delaware limited
liability company                 By: WMRE THREE, LLC, a Delaware limited
liability company, its sole member and manager                   By: CHG WMRE,
LLC, a Delaware limited         liability company, its manager                  
By: /s/ Ken Assiran                                    Name:Ken Assiran        
Title:President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE.] 

 

5

 

 

    SELLER:              

FOUR WM REAL ESTATE, LLC,

a Delaware limited liability company

                By: WMRE FOUR, LLC, a Delaware limited liability company, its
sole member and manager                   By: CHG WMRE, LLC, a Delaware limited
        liability company, its manager                     By: /s/ Ken
Assiran                                    Name:Ken Assiran        
Title: President               FOUR WM OPERATING, LLC,     a Delaware limited
liability company                 By: WMRE FOUR, LLC, a Delaware limited
liability company, its sole member and manager                   By: CHG WMRE,
LLC, a Delaware limited         liability company, its manager                  
By: /s/ Ken Assiran                                    Name: Ken Assiran        
Title:President

 

 

 

 

EXHIBIT B

 

PURCHASE PRICE ALLOCATION

 

Facility   Amount   Three Facility   $___________   Four Facility   $___________
  [OTHER ALLOCABLE ITEMS]   $___________   TOTAL PURCHASE PRICE   $  

 

2

 

 

EXHIBIT G

 

FORM OF MANAGEMENT AGREEMENT

 

3

 

 

EXHIBIT K

 

FORM OF INTERIM LICENSURE ARRANGEMENTS

 

4

 

 

EXHIBIT P

 

INCOME SUPPORT AGREEMENT

 

5

 

